ARGA Investment Management, LP Code of Ethics Revised: December 2013 For Internal Use Only Contents P URPOSE 3 D EFINITIONS 3 S TANDARDS OF B USINESS C ONDUCT 6 Compliance with Laws and Regulations 6 C ONFLICTS OF I NTEREST 6 Competing with Client Trades 7 Confidentiality of Client Transactions 7 Disclosure of Fund Portfolio Holdings 7 Outside Business Activities 7 I NSIDER T RADING 7 Material Non-public Information Defined 8 Penalties for Insider Trading 8 How to Handle Insider Information 8 R EQUIREMENTS FOR P ERSONAL A CCOUNTS FOR A CCESS P ERSONS 8 Pre-Clearance Required 8 Length of Pre-Clearance 9 Holdings Reports 9 Prohibited Transactions 9 Transactions Requiring Pre-Approval 10 Transactions Exempt from these Prohibitions or Restrictions 10 R ESTRICTED S ECURITY L IST 10 Procedure 11 S ECURITIES T RANSACTIONS R EPORTING R EQUIREMENTS 11 Initial and Annual Reporting 11 Quarterly Reporting 12 Delivery of Account Statements to Code Administrator 12 Beneficial Ownership Disclaimed 12 G IFTS 12 No Solicitation 12 Limitation on Acceptance of Gifts 12 Limitation on Presenting Gifts 13 Gift Registry 13 Annual Certification 13 E MPLOYEE C OMPLAINT (W
